Case: 11-13582       Date Filed: 03/01/2013       Page: 1 of 4

                                                                      [DO NOT PUBLISH]



                     IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT

                                       _____________

                                        No. 11-13582
                                       _____________

                        D. C. Docket No. 1:10-cr-20699-DLG-5

UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                            versus

MAURICIO GOMEZ,
GERMAN RODRIGUEZ,

                                                                  Defendants-Appellants.

                                      ______________

                     Appeals from the United States District Court
                         for the Southern District of Florida
                                  ______________

                                       (March 1, 2013)

Before DUBINA, Chief Judge, BLACK and ALARCÓN, * Circuit Judges.

PER CURIAM:

       *
        Honorable Arthur L. Alarcón, United States Circuit Judge for the Ninth Circuit, sitting
by designation.
                 Case: 11-13582       Date Filed: 03/01/2013       Page: 2 of 4

      Appellants Mauricio Gomez (“Gomez”) and German Rodriguez

(“Rodriguez”) (collectively “Defendants”) appeal their convictions and sentences

imposed by the United States District Court for the Southern District of Florida.

Specifically, Defendants challenge the sufficiency of the evidence supporting their

convictions and the district court’s denial of their motion for judgment of acquittal

or a new trial on the basis of an alleged Brady 1 violation. Defendants also appeal

their sentences, specifically challenging the district court’s calculation of loss,

denial of a “minor role” reduction, and application of a “sophisticated means”

enhancement. Rodriguez also challenges the substantive reasonableness of his

sentence.

      The issues presented on appeal are as follows:

      A. Evidence and guilt/innocence

      (1) Whether the evidence was sufficient to support the jury’s finding that

Defendants knowingly participated in a wire fraud scheme with the intent to

defraud.

      (2) Whether the evidence was sufficient to support Gomez’s conviction on

Count 13 for knowingly aiding and abetting Rodriguez in wire fraud.




      1
          Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963).
                                                2
              Case: 11-13582      Date Filed: 03/01/2013   Page: 3 of 4

      (3) Whether the Government violated Brady by suppressing material

exculpatory evidence, and if so, whether the district court abused its discretion in

denying a new trial.

      B. Sentencing

      (4) Whether the district court clearly erred in calculating loss attributable to

Defendants.

      (5) Whether the district court clearly erred in declining to apply a “minor

role” reduction for Defendants.

      (6) Whether the district court clearly erred in applying a “sophisticated

means” enhancement.

      (7) Whether Rodriguez’s 37-month sentence is substantively reasonable.

      We review de novo whether the evidence was sufficient to sustain a

conviction. United States v. Hasson, 333 F.3d 1264, 1270 (11th Cir. 2003). We

view the record in the light most favorable to the verdict, drawing all reasonable

inferences and resolving all questions of credibility in favor of the government. Id.

      We review for abuse of discretion the denial of a motion for new trial based

on an alleged Brady violation. United States v. Brown, 441 F.3d 1330, 1350 (11th

Cir. 2006). But see United States v. Jones, 601 F.3d 1247, 1266 (11th Cir. 2010)

(reviewing alleged Brady violation de novo).

                                          3
              Case: 11-13582     Date Filed: 03/01/2013    Page: 4 of 4

      We review for clear error the district court’s calculation of loss, United

States v. Naranjo, 634 F.3d 1198, 1206 (11th Cir. 2011), the district court’s denial

of a “minor role” reduction, United States v. Bernal-Benitez, 594 F.3d 1303, 1320

(11th Cir. 2010), and the district court’s finding that a defendant used

“sophisticated means,” United States v. Robertson, 493 F.3d 1322, 1329–30 (11th

Cir. 2007).

      We review the substantive reasonableness of a sentence for abuse of

discretion. Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597 (2007). We

first ensure that that the district court committed no procedural error in imposing

the sentence. Id. at 51, 128 S. Ct. at 597. If the sentencing was procedurally

sound, then we consider the substantive reasonableness of the sentence and apply

the deferential abuse-of-discretion standard. Id. at 51, 128 S. Ct. at 597.

      After reviewing the record, reading the parties’ briefs, and having the benefit

of oral argument, we conclude that there is no merit to any of the arguments

Defendants make in this appeal. Accordingly, we affirm the Defendants’

convictions and sentences.

      AFFIRMED.




                                          4